Citation Nr: 1716672	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected temporomandibular joint dysfunction (TMJ).  

2.  Entitlement to service connection for bruxism, to include as secondary to service connected TMJ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1993 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for migraine headaches and grinding teeth (bruxism).  

The Veteran's claim of service connection for bruxism has to this point been developed only as a claim for compensation.  It is unclear whether the Veteran is also claiming service connection for VA outpatient dental treatment in relation to his bruxism.  The AOJ should contact the Veteran for clarification if he is seeking VA dental treatment.  If so, document such and refer this matter to the Veterans Health Administration (VHA) for appropriate action.  See 76 Fed. Reg. 14600, 14601 (Mar. 17, 2011) ("When a Veteran submits a claim for dental treatment directly to a VBA regional office, VBA will not provide a rating, but instead VBA will refer the claim to the VHA outpatient clinic, which is responsible for such claims."), finalized by 77 Fed. Reg. 4469 (Jan. 30, 2012) (adopting the proposed rule as a final rule without changes).  

The issue of service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's current bruxism (grinding teeth) has not caused a dental disability for which service connection for compensation purposes may be granted.  


CONCLUSION OF LAW

The criteria for service connection for bruxism for the purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The VA's duty to notify was satisfied through a letter dated in June 2010, which fully addressed all notice elements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All available service treatment records have been associated with the claims file.  The Veteran's relevant post-service treatment records have been associated with the claims file and the Veteran has not identified any additional pertinent records that should be retrieved.  Accordingly, VA's duty to assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in April 2016.  This examination is adequate for the purposes of the matter adjudicated herein.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2016).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purposes of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Veteran has been assessed with bruxism (grinding teeth) and asserts that his service-connected TMJ has worsened his grinding teeth habit.  See 02/28/2017, VBMS, Appellate Brief (VSO IHP; Post remand Brief; Attorney Brief), p. 2; 05/04/2016, Virtual VA Documents, CAPRI, p. 183.    

The Veteran was afforded a VA examination in April 2016.  J.S., D.D.S., opined that the Veteran's bruxism/grinding teeth is less likely than not proximately due to or the result of the Veteran's service connected TMJ.  Dr. J.S. reasoned that although TMJ is commonly a result of a chronic bruxism habit, a bruxism habit is not a result of the TMJ.  

The Board notes that service connection for compensation or treatment purposes is available only for certain types of dental disorders.  See 38 C.F.R. §§ 3.381, 4.150 (2016).  Bruxism is involuntary, nonfunctional, rhythmic, or spasmodic gnashing, grinding, and clenching of teeth, usually during sleep, sometimes leading to occlusal trauma.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 257 (32 ed., 2012).  Bruxism is not a dental disability for which service connection can be granted.  Service connection for bruxism is only warranted when it causes a dental disability.  

After a review of the evidence, the Board finds that service connection for bruxism is not warranted.  The Veteran has not identified a dental disability caused by grinding his teeth nor is such shown by the evidence of record.  The Board acknowledges the Veteran's assertion that his service-connected TMJ has worsened his grinding teeth habit.  However, the April 2016 VA examiner indicated that a bruxism habit is not a result of the Veteran's service connected TMJ.  Regardless, the Veteran has not identified any compensable dental disability that is a result of his bruxism such as impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2016).  

Accordingly, as there is no evidence that the Veteran has a compensable dental disability, the preponderance of the evidence is against the claim and there is no basis for service connection for bruxism.  Id.  


ORDER

Service connection for bruxism is denied.  


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the claim of service connection for migraine headaches.  

A review of the record reveals that the Veteran complained of a history of headaches associated with his TMJ in June 1994 while in service.  See 07/24/2014, VBMS, STR-Medical, pp. 13-14.  Furthermore, post-service treatment records reveal that the Veteran complained of headaches associated with his TMJ.  See 05/04/2016, Virtual VA Documents, CAPRI, pp. 123, 183.  

The Veteran was afforded a VA examination in April 2016, at which time he was assessed with migraine and tension headaches.  The Veteran relayed a history of headaches following a forklift accident in service.  The examiner concluded that the Veteran's current migraine headaches were not incurred in or caused by the claimed in service injury.  The examiner reasoned that although the Veteran had several episodes of headaches during military service, the evidence shows that these were not prolonged or long-lived given that he did not note frequent or severe headaches at the time of discharge.  Furthermore, there were no reported headaches from 1999 to October 2005, at which time the Veteran reported a prolonged headache after a drinking binge.  Accordingly, the examiner concluded that there was no temporal connection of the Veteran's headaches during his military service with those 10 years later.  

The Board finds that the April 2016 examination is inadequate to determine the Veteran's service connection claim for migraine headaches.  The April 2016 examiner indicated that the Veteran had headaches in service which were not prolonged.  However, the Board finds that the Veteran's service treatment records indicate that the Veteran complained of headaches in service, which were prolonged for one to five months at a time.  See 07/24/2014, VBMS, STR-Medical, pp. 2, 5-6.  Furthermore, although the Veteran denied frequent or severe headaches during his separation examination in June 1997, he did report a head injury.  See 07/24/2014, VBMS, STR-Medical, pp. 9-10.  Lastly, the examiner failed to account for or discuss the Veteran's complaints of headaches associated with his service connected TMJ.  See 07/24/2014, VBMS, STR-Medical, pp. 13-14; 05/04/2016, Virtual VA Documents, CAPRI, pp. 123, 183.  

Accordingly, the Board finds that a remand for an addendum opinion by the April 2016 examiner is warranted.  

Furthermore, the Board notes that the Veteran indicated that he is receiving disability benefits from the Social Security Administration (SSA).  See 05/04/2016, Virtual VA Documents, CAPRI, pp. 297- 298.  The records from the SSA have not been associated with the claims file and should be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of all documents, decisions, and/or evidentiary material pertaining to the Veteran's SSA disability benefits.  Any negative response(s) should be documented and associated with the Veteran's claims file.  

2.  After completing #1, forward the entire claims file, including a copy of this remand, to the August 2016 examiner, J.B., M.D., for an addendum opinion as to the etiology of the Veteran's migraine and/or tension headaches.  (If the examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  Review of the claims file should be noted in the addendum report.  

The examiner should provide the following opinions:

a.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's current migraine headaches or tension headaches are caused by his service connected TMJ?

b.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's migraine headaches or tension headaches have been aggravated (chronically worsened) by his service connected TMJ?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of migraine or tension headaches prior to aggravation?

c.  If migraine headaches or tension headaches are not caused or aggravated by the Veteran's service-connected TMJ, is it at least as likely as not (probability of at least 
50 percent) that the Veteran's migraine or tension headaches are etiologically related to the Veteran's period of active military service?

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


